Case 1:20-cv-00736-CMH-IDD Document 74 Filed 06/02/21 Page 1 of 2 PageID# 773




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                            (Alexandria Division)

GREGORY and CARLA DREW,                                 )
                                                        )
          Plaintiffs,                                   )
                                                        )
v.                                                      ) C.A. # 1:20-cv-736 (CMH/IDD)
                                                        )
C. T. IRBY, et al.,                                     )
                                                        )
          Defendants.                                   )


              UNCONTESTED MOTION FOR RELIEF FROM PROTECTIVE ORDER

          Counsel for plaintiffs move for an order granting limited relief from the protective order

entered in this case (ECF 31). The motion is unopposed. In support of this motion, counsel file

herewith a memorandum and a proposed order endorsed on behalf of all interested counsel.

Counsel waive a hearing on the motion.

                                                 Respectfully submitted,

                                                 GREGORY and CARLA DREW,

                                                 By counsel

Dated: June 2, 2021

Counsel for Plaintiffs:

//s// Victor M. Glasberg
Victor M. Glasberg, #16184
Nickera S. Rodriguez, #95952
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
703.684.1100 / Fax: 703.684.1104
vmg@robinhoodesq.com
nsr@robinhoodesq.com
DrewGrefCarla\PleadingsUncontestedMReliefPO
Case 1:20-cv-00736-CMH-IDD Document 74 Filed 06/02/21 Page 2 of 2 PageID# 774




                                       Certificate of Service

        I, Victor M. Glasberg, hereby certify that on this 2nd day of June 2021, I electronically
filed the foregoing Uncontested Motion for Relief from Protective Order with the clerk of the
court.



                                                                //s// Victor M. Glasberg
                                                                Victor M. Glasberg, #16184
                                                                Victor M. Glasberg & Associates
                                                                121 S. Columbus Street
                                                                Alexandria, VA 22314
                                                                703.684.1100 / Fax: 703.684.1104
                                                                vmg@robinhoodesq.com

                                                                Counsel for Plaintiff




                                                -2-
